            Case 2:17-cv-02481-JCM-PAL Document 34 Filed 10/29/18 Page 1 of 2



 1 MICHAEL D. RAWLINS, ESQ.
   Nevada Bar No. 5467
 2 SMITH & SHAPIRO

 3 3333 E. Serene Ave., Ste. 130
   Las Vegas, Nevada 89074
 4 Telephone: (702) 318-5033
   Facsimile: (702) 318-5034
 5 Email: mrawlins@smithshapiro.com

 6
     Attorneys for Plaintiff, E. Daniel Shea
 7
                                 UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
      E. DANIEL SHEA, an individual,                  )   CASE NO.: 2:17-cv-02481
10                                                    )
                             Plaintiff,               )   STIPULATION / ORDER FOR
11                                                    )   DISMISSAL
      v.                                              )
12
                                                      )
13    ALBERT K. KWAN, an individual,                  )
                                                      )
14                           Defendant.               )
                                                      )
15
            PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of
16
     Civil Procedure, Plaintiff E. Daniel Shea and Defendant Albert K. Kwan stipulate to the dismissal
17
     with prejudice of all claims and counterclaims in this action, each party to bear its own attorneys’
18
     fees and costs incurred herein.
19
            All claims against all parties have now been dismissed, and this matter may be closed, but
20
     pursuant to the parties’ Settlement Agreement, the Court retains jurisdiction to resolve disputes
21
     ////
22
     ////
23
     ////
24

25 ////

26 ////

27 ////

28
     ////
          Case 2:17-cv-02481-JCM-PAL Document 34 Filed 10/29/18 Page 2 of 2



 1 relating to the Settlement Agreement.

 2   Dated this 29th day of October, 2018.           Dated this 29th day of October, 2018.
 3

 4     /s/ Michael D. Rawlins, Esq.                    /s/ Jeffrey R. Albregts, Esq.
     MICHAEL D. RAWLINS, ESQ.                        JEFFREY R. ALBREGTS, ESQ.
 5   Nevada Bar No. 5467                             Nevada Bar No. 0066
     SMITH & SHAPIRO                                 JEFFREY R. ALBREGTS, LLC
 6   3333 E. Serene #130                             701 Shadow Lane, Suite 150
     Henderson, NV 89074                             Las Vegas, NV 89106
 7   Attorneys for Plaintiff, E. Daniel Shea         Attorney for Albert Kwan
 8

 9                                             IT IS SO ORDERED: November 1, 2018.

10

11                                             _____________________________________
                                               UNITED
                                               UNITED STATES
                                                       STATESMAGISTRATE     JUDGE
                                                                DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
